Lipscomb, J.
It is not believed that the court erred in the charge of the jury. If the jury believed that, the evidence amounted to a recognition of the authority to subscribe the defendant’s name to the note, under the charge they would have found for the plain till; but if they believed that it was'a new promise to pay, the court properly informed them that it could not charge, him in the present action, because the suit ought to have been brought on that promise, if it was valid and not a moro naked promise. The charge must be taken in reference to the cause of action set out in the pleadings.- 'Therefore, when the judge says that the subsequent promise could not charge the defendant, lie meant in that action. The judgment is affirmed.
Judgment affirmed.